                     Case 2:21-mj-00107-AC Document 1 Filed 07/02/21 Page 1 of 15
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                 for the                                             FILED
                                                      Eastern District of California                                 Jul 02, 2021
                                                                                                                 CLERK, U.S. DISTRICT COURT
                                                                                                               EASTERN DISTRICT OF CALIFORNIA

                  United States of America                           )
                             v.                                      )
                                                                     )       Case No.       2:21-mj-0107 AC
                                                                     )
                     BALBINO SABLAD                                  )
                                                                     )
                                                                     )
                           Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of           August 12, 2019 to October 8, 2019    in the county of              Sacramento                     in the
     Eastern           District of           California         , the defendant(s) violated:

            Code Section                                                       Offense Description
         18 U.S.C. § 2423(b)                                   Travel with Intent to Engage in Illicit Sexual Conduct




         This criminal complaint is based on these facts:

          (see attachment)




         ☒ Continued on the attached sheet.


                                                                                              /s/ Scott Schofield
                                                                                                Complainant’s signature

                                                                                         Scott Schofield, FBI Special Agent
                                                                                                 Printed name and title

Sworn to me and signed via telephone.


Date: July 2, 2021
                                                                                                   Judge’s signature

City and state:       Sacramento, California                                            Allison Claire, U.S. Magistrate Judge
                                                                                                 Printed name and title
                 Case 2:21-mj-00107-AC Document 1 Filed 07/02/21 Page 2 of 15

 1                    AFFIDAVIT OF SPECIAL AGENT SCOTT A. H. SCHOFIELD,

 2                                      IN SUPPORT OF COMPLAINT

 3

 4          I, Scott A. H. Schofield, being duly sworn, depose and state as follows:

 5

 6                                     I.       AGENT BACKGROUND
 7          1.      I have been employed as an FBI Special Agent since 2004 and am currently assigned to

 8 the Violent Crimes Against Children Squad in the Sacramento Division. While employed by the FBI, I

 9 have investigated federal criminal violations related to White Collar crime, domestic and international
10 child exploitation, and child pornography. I have received training in the area of identifying and

11 investigating child pornography and child exploitation crimes, and as part of my duties have observed

12 and reviewed numerous examples of child pornography in many forms, including computer media. In

13 the course of my employment, I have participated in many investigations of child exploitation offense.

14 Moreover, I am a federal law enforcement officer who is engaged in enforcing criminal laws, including

15 18 U.S.C. §§ 2251, 2252, 2252A, 2422(b), and 2423 (a), (b), and (c).

16          2.      Based on the facts set forth in this affidavit, I submit there is probable cause to believe

17 that Balbino Sablad has violated 18 U.S.C. § 2423(b), Travel with Intent to Engage in Illicit Sexual

18 Conduct. 18 U.S.C. § 2423(b) prohibits any United States citizen or permanent resident from traveling

19 in foreign commerce with a motivating purpose of engaging in any illicit sexual conduct with another

20 person. “Illicit sexual conduct,” as defined in 18 U.S.C. § 2423(f), includes (1) “a sexual act (as defined

21 in section 2246) with a person under 18 years of age that would be in violation of chapter 109A if the

22 sexual act occurred in the special maritime and territorial jurisdiction of the United States”; and (2) “any

23 commercial sex act (as defined in section 1591) with a person under 18 years of age.”

24          3.      The facts in this affidavit come from my personal observations, my training and

25 experience, and information obtained from other agents and witnesses. This affidavit is intended to

26 show that there is sufficient probable cause for the criminal complaint and requested arrest warrant and

27 does not set forth all of my knowledge about this matter.

28
                 Case 2:21-mj-00107-AC Document 1 Filed 07/02/21 Page 3 of 15

 1                                       II.     PROBABLE CAUSE

 2          4.       On July 18, 2020, an immediate family member of BALBINO SABLAD (hereinafter

 3 “WITNESS 1”) called the FBI National Threat Operations Center to report that his relative, BALBINO

 4 SABLAD (hereinafter “SABLAD”), had traveled to the Philippines with the purpose of engaging in sex

 5 with minors. WITNESS 1 knew that SABLAD traveled frequently to the Philippines, and logged into

 6 SABLAD’s Facebook account to investigate his suspicion that the travel was for illicit purposes.

 7 WITNESS 1 observed SABLAD’s Facebook messages sent both before and during SABLAD’s trips to

 8 the Philippines. The messages showed that SABLAD engaged in sexual chats with multiple Filipina

 9 women and girls in advance of his trips to the Philippines, and that he made arrangements with some of
10 them to meet for sexual purposes while he was there. Some of the messages contained nude photos of

11 Filipina girls, including several photos from 2015 of a purported 13-year-old girl (see Paragraphs 17-24

12 below). According to these messages, SABLAD usually had the same individual, utilizing Facebook

13 name FERDINAND JM MARTIN, pick him up from the airport and facilitate travel. SABLAD paid the

14 women and girls he chatted with via funds transferred via M. Lhuillier, a money transfer company that

15 deducted the funds from SABLAD’s bank account held jointly with his wife.

16          5.       As mentioned above, the below affidavit draws from and is based upon screenshots of

17 SABLAD’s Facebook messages provided to the FBI voluntarily by WITNESS 1, records of SABLAD’s

18 Facebook communications provided by Facebook, and bank records voluntarily provided by SABLAD’s

19 wife, via WITNESS 1. As of this writing, SABLAD and his wife are currently engaged in divorce

20 proceedings. According to WITNESS 1, SABLAD has received an order to vacate his current residence

21 and has booked a one-way ticket to the Philippines departing in mid-July. SABLAD does not plan to

22 return to the United States.

23
     SABLAD’s Facebook Accounts
24

25          6.       WITNESS 1 provided the Facebook screen name of “Bal Sablad” with the URL

26 facebook.com/bal.sablad.1 for SABLAD’s Facebook account. WITNESS 1 advised that SABLAD had
                                                                                                    1
27 recently created a new account under the name “Lab Sablad” with the URL facebook.com/lab.sablad.

28          1
                The interview of WITNESS 1 took place on July 27, 2020. SABLAD’s Facebook account

                                                        2
                 Case 2:21-mj-00107-AC Document 1 Filed 07/02/21 Page 4 of 15

 1          7.      The screenshots received from WITNESS 1 did not indicate which Facebook account

 2 SABLAD’s messages originated from. However, a search warrant was served on Facebook and the

 3 returns revealed that the majority of communications were made from the “Bal Sablad” account. Many

 4 of the screenshots were translated by an FBI linguist, and the records provided pursuant to the search

 5 warrant are currently being translated, as well. Most of the chat messages related below were translated

 6 from the screenshots but were also included in the search warrant results.

 7 SABLAD’s Facebook Chat Conversations

 8 Chat between SABLAD and CHILD VICTIM 1

 9          8.      The following are excerpts of Facebook chat conversations between SABLAD and a

10 specific Facebook user, referred to here as “CHILD VICTIM 1.” 2 CHILD VICTIM 1 told SABLAD her

11 first name and that she resides in Manila, Philippines. CHILD VICTIM 1 also told SABLAD that she

12 would turn 15 years old in June of 2019.

13          April 5th, 2019

14          CV1: Hi, sir.
            BGS: Hi [NAME]. Last time I saw you, you were not yet a teenager then. Now, you are already
15                23 and beautiful.
16          CV1 : Thank you sir. [giggles] I am not 23 yet, but I am already a teenager.
            …….
17          CV1: I will be 15 in June.

18
            9.      SABLAD then told CHILD VICTIM 1 that he was hesitant to send her money under her
19
     name because she was only 15 years old. CHILD VICTIM 1 suggested that he send the money to her
20
     and provided the grandmother’s name. On April 5, SABLAD sent 15,000 Philippine Pesos (PHP) to the
21
     name provided with reference number of MLG 1020 531 3274 603 1504. SABLAD told CHILD
22
     VICTIM 1 that the money would be sent through M. Lhuillier, a money transfer company. This transfer
23
     was reflected in the April 2019 Bank of America bank statement provided by WITNESS 1 as a $300.10
24

25 under the name “Lab Sablad” was new as of the date of the interview. This warrant is presented months
   later due to the time required to translate the Facebook messages from Tagalog. However, the accounts
26 were preserved on July 27, 2020 and this preservation was renewed once, set to expire in early March
   2021.
27
           2
             The Facebook username and purported first name of CHILD VICTIM 1 are known to the
28 government, but are omitted from this affidavit to protect the identity of the minor victim.

                                                        3
                Case 2:21-mj-00107-AC Document 1 Filed 07/02/21 Page 5 of 15

 1 U.S. Dollars debit from the account. From April to August 2019, SABLAD sent CHILD VICTIM 1

 2 approximately 90,077.53 PHP, according to the Facebook messages that agents have reviewed.

 3          10.    On May 2, 2019, SABLAD sent the following message to CHILD VICTIM 1:

 4          BGS:          When I get home there and we happen to be beside each other, that will be all the
                          way, but without a baby, because you will be pitiful, we will only be on our
 5                        honeymoon.
 6          Additionally, SABLAD told CHILD VICTIM 1 on May 6, 2019:
 7
                          I had a WD3 about you last night again, we both enjoyed it. When I get home
 8                        there, I will hug you very tightly, then that’s it. It won’t be WD anymore, it will
                          be real, yipeee! I love you, [NAME], forever more.
 9
10          11.    SABLAD made plans to travel to the Philippines, stating he would land in Manila on

11 August 14, 2019, and meet with CHILD VICTIM 1 on August 17, 2019. SABLAD’s travel was

12 confirmed by records maintained by United States Customs and Border Protection (CBP), which showed

13 SABLAD departed the United States on Philippine Air on August 12, 2019.4 SABLAD exchanged the

14 following messages with CHILD VICTIM 1 regarding his trip:

15          August 3rd, 2019

16          BGS:          Do you know where P. Victor Street is at, in Guadalupe?
            CV1:          No.
17          BGS:          It is because that’s where I am, 8923 P. Victor, corner of Magallanes.
18          CV1:          I only know, sir, Guadalupe.
            BGS:          It is because that’s where we will be on August 17. Where will I see you?
19          CV1:          Guadalupe, sir.
            BGS:          Where in Guadalupe?
20          CV1:          Where there’s a Jollibee [laughs]
            BGS:          Jollibee in Guada[lupe] Mall?
21
            CV1:          Yes, sir. So that it will be easy.
22          BGS:          Alright, we will eat first before we go to 8923 P. Victor. Only one tricycle ride
                          and we will be at the corner of P. Victor and Magallanes. Is Jollibee inside the
23                        Guada Mall?
            CV1:          Across, sir, from Jollibee inside the mall is McDo[nalds].
24          BGS:          Ahh, McDo is inside the Guada Mall. Jollibee is outside Guada Mall fronting
                          EDSA? 5
25

26          3
            SABLAD earlier explained to CHILD VICTIM 1 that “WD” stands for “wet dream.”
            4
27          Based upon the time difference and crossing the International Date Line, a flight departing in
   the evening on August 12, 2019 in California would land on August 14, 2019 in Manila.
28        5
            The Epifanio de los Santos Avenue, known by the acronym “EDSA” is a main street in Manila

                                                        4
               Case 2:21-mj-00107-AC Document 1 Filed 07/02/21 Page 6 of 15

 1          CV1:           Correct, Love. So, you know, love.
            BGS:           Okay, I know now. Somebody else might approach you, you know me and I wear
 2                         a hat just like my Profile on Facebook.6
 3          CV1:           Yes, sir, I saw your picture, love.
            BGS:           I will wait outside by the door of Jollibee, the door that is facing Guada Mall. If
 4                         somebody else approaches you, you ask for my middle name. My Middle Name
                           is Guerrero.
 5          ….
 6          August 4th
 7          BGS:           We will see each other soon. We will soon have our honeymoon. I love you
 8                         [NAME].
            ….
 9          August 7th

10          BGS:           I hope that the rain might have subsided by then, when I get there. You just be
                           careful there, so that we are both healthy for our honeymoon. I am already very
11                         thrilled for you. I love you [NAME].
12          BGS:           You know honey, my house is near Jollibee. From Jollibee, you just have to walk
                           a little bit going to P. Victor. At P. Victor, you ride a tricycle and you get off at
13                         Magallanes, corner P. Victor. That’s where my house is: 8923 P. Victor. But if
                           you feel awkward, honey, let’s just meet at Jollibee, inside Jollibee.
14          ….
            August 9th
15

16          BGS:           I love you, too. What is your new address? Only one more week, we will then
                           see each other, yay. I am already excited. You are already excited also, right?
17
            August 10
18
            CV1: Yes, sir, love. Ate Queen 7 is mad. She knew, sir.
19
            BGS:         Don’t mind her. She was the one who is deceitful. It is just that the two of us are
20                       firm. Kisses [NAME]. I love you. 17th is fast approaching. When I get to
                         Guadalupe, I will send you a PM right away.
21          BGS:         Your Ate Queen sent a PM to me. She scolded me. So, I also scolded her. I told
                         her that she is the one who is deceitful. She said that she will remove your FB
22                       [Facebook]. If she does that, you just create a new FB account and don’t use your
                         own name.
23

24
   that runs past the Guadalupe Mall.
25         6
             The profile picture as of this writing depicts SABLAD wearing a tan or beige brimmed hat
   similar in appearance to a fedora. Facebook records included a screenshot of SABLAD’s Facebook
26 account with the same profile picture.
           7
27           Queen is referred to by the term “Ate” which means “Aunt” in Tagalog. “Ate” is commonly
   used to address an older sister, or a female friend or relative, who is older than the speaker, to show
28 respect.

                                                         5
              Case 2:21-mj-00107-AC Document 1 Filed 07/02/21 Page 7 of 15

 1         August 11
 2         CV1:          She knows my FB. She was mad at me that’s why I’m scared. Sorry, pardon me,
 3                       sir. I am always with Ate Queen. We cannot see each other because she said that
                         I am still young. [emoji face]
 4                       She advised me. [three emoji faces]
           CV1:          But I will find a way. She said that what I am doing is wrong. She said especially
 5                       that I am still young.
 6         August 12
 7
           BGS:          My flight is tonight. I will arrive at noontime in Guadalupe on Wednesday there.
 8                       I will send a PM to you right away upon my arrival. What I want is for our
                         August 17 at 10:00 am at Jollibee to happen. Just inside Jollibee so that I don’t
 9                       have to stand outside. I will also order for you. Otherwise, you can just go to the
                         house at 8923 P. Victor, Guadalupe. From Jollibee, you go to P. Victor and you
10                       ride a tricycle. Tell the driver you are going to the corner of Magallanes and P.
11                       Victor. 8923 P. Victor is on the right side. I love you [NAME]. I will put aside
                         my laptop later on. I love you [NAME]. Your Ate Queen is just jealous.
12
           August 14
13
           BGS:          How are you, [NAME]?
14
           BGS:          Your Aunt Queenie is close guarding. Find a way. Our August 17 is still
15                       happening. I am already here in Guadalupe.

16         August 15
17         BGS:          I saw your grandmother earlier with Rihanna. Your grandmother did not notice
                         me. They came from Guada Mall and rode a tricycle probably going home to your
18
                         house. I love you [NAME]. Please respond. I want to know if our Saturday at
19                       Jollibee is still happening.
           BGS:           I am not going to Jollibee anymore on Saturday, because I will wait for nobody
20                       [sobs]
21         August 21
22
           BGS:          I also went to Jollibee, but I left after 10 minutes because you were not there. Ate
23                       Queen says that we three can eat and she said that I can give you one kiss.

24
           12.    As seen in the messages above, CHILD VICTIM 1 stopped responding to SABLAD on
25
     or around August 12. After CHILD VICTIM 1 did not show up to meet SABLAD as planned on August
26
     17, SABLAD demanded that she return the money that he had paid her:
27
           August 26
28

                                                       6
              Case 2:21-mj-00107-AC Document 1 Filed 07/02/21 Page 8 of 15

 1
            BGS:          So, you are already very much used to it. BTW [By The Way], you owe me the
 2                        total of [Philippine peso symbol] 170K. YOU NEED TO PAY THIS BACK, OR
 3                        I WILL BRING A LAWSUIT AGAINST YOU AND YOUR GRANDMOTHER
                          TO WHOM YOU TOLD ME TO SEND THE MONEY. This is not a joke. The
 4                        lawsuit will be in the name of your grandmother and you. I have complete
                          evidence.
 5
            August 29
 6

 7          CV1:          Very much sorry, sir, for everything. I was just scared. Ate Queen was mad at
                          me. She said that I should stop chatting with you. Sorry, sir, really.
 8

 9          13.    While SABLAD did not explicitly state this in the chat messages I received, the fact that

10 he demanded the return of this money after CHILD VICTIM 1 did not meet him implies that his purpose

11 for sending the money was in payment for the scheduled meeting. The purpose of this meeting, as

12 implied in these messages and in the messages with user Ferdinand JM Martin (see below), was for

13 sexual contact between SABLAD and CHILD VICTIM 1. Accordingly, the purpose of SABLAD’s

14 payments to CHILD VICTIM 1 appears to have been as payment for, or at least to encourage, illicit

15 sexual contact with a minor under 16 years of age.

16

17 Chat between SABLAD and Facebook user Ferdinand JM Martin

18          14.    I reviewed Facebook messages exchanged between SABLAD and FERDINAND

19 MARTIN (hereinafter “MARTIN”). Based on the content of these messages and information provided

20 by WITNESS 1, MARTIN was SABLAD’s driver whenever he travelled to the Philippines. It appeared

21 that SABLAD and MARTIN were friends and that MARTIN scheduled SABLAD’s “dates” for him.

22 SABLAD told MARTIN about CHILD VICTIM 1, Queen’s 15-year-old niece. SABLAD sent MARTIN

23 the following messages:

24          BGS:          She is younger than Aika and Queen [laughs]. I will try to share her with you.

25          SABLAD told MARTIN that due to a skull injury, he can no longer lift heavy things. However,

26 SABLAD later stated:
        BGS:            As long as it is a young woman, I can easily carry her and put her on the bed,
27                      even if she is screaming. Her screaming is a scream that she also likes. Lian is
                        the loudest one who screams [laughs], the one who is good in chess.
28

                                                        7
                Case 2:21-mj-00107-AC Document 1 Filed 07/02/21 Page 9 of 15

 1

 2   Later, SABLAD updated MARTIN on his skull injury and stated:
            BGS:       My skull is nearly healed [laughs]. My chicken [possibly referring to his penis]
 3                     can do cockfighting again with teenagers [laughs]. I will let you know as to when
 4                     I am going home.

 5
   In a conversation on June 6, 2019, SABLAD told MARTIN that:
 6         BGS:          Aika is beautiful like Bianca Umali. But I want to do [CHILD VICTIM 1] first,
                         15 years old [laughs]. Aika is 22 years old. We brought her to Sofitel at that
 7                       time, and then we had overnight at MOA. 8 Aika was only 17 then.
 8
            On August 11, 2019, SABLAD advised MARTIN that he bought a plane ticket on Philippine Air
 9
     Lines. SABLAD stated that he was arriving on August 14th and the two planned for SABLAD’s arrival.
10
     SABLAD stated:
11        BGS:            I already had my hair color in black [laughs]. So that I will look handsome for the
12                        15 years old.

13        SABLAD then reminded MARTIN that they still had to buy condoms and Viagra from the
   pharmacy at Guada Mall. SABLAD and MARTIN discussed only purchasing condoms and not Viagra
14 because Viagra increases blood pressure. SABLAD and MARTIN had the following conversation:

15
            BGS:          Fifteen years old, that one doesn’t know anything yet, this will be the first time
16                        [laughs]
            FM:           I already know what will happen, just like Otto.
17          BGS:          Otto screams loud. This 15-year old doesn’t know how to scream yet [laughs].

18          …..
            BGS:          Yes, I already ate. I want to eat the 15-year old on Wednesday.
19          FM:           Don’t eat her all up, little by little because she is fresh.
            BGS:          Slowly, because she is only 15 years old. She might be surprised. I’m looking at
20
                          her pictures now, still a baby [laughs], she even has bangs.
21          FM:           Sir, is she going to your house on the 14th, sir?
            BGS:          Not on the 14th. I still have to talk to her as to when our date will be, when we get
22                        to Guadalupe. I don’t want to bring her to a hotel because she might be
                          questioned. Her ID shows that she is only 14 years old.
23
     After MARTIN told SABLAD that he and his family wanted to go swimming at Amana Resort,
24
     SABLAD stated:
25
            BGS:          While you are at Amana, that’s when I will pick up [CHILD VICTIM 1], the 15-
26
            8
27          I have worked in Manila, Philippines and I know that the acronym “MOA” is used in that area
   to denote the “Mall of Asia,” a large mall near the Makati area of Manila. There are several hotels
28 surrounding the mall.

                                                        8
                Case 2:21-mj-00107-AC Document 1 Filed 07/02/21 Page 10 of 15

 1                          year old one. But she cannot stay overnight, her relatives will look for her. We
                            will just stay at home the whole day while you are at Amana [laughs]. Let’s talk
 2                          about it when I get there.
 3
     SABLAD then discussed another girl with MARTIN on August 9, 2019:
 4
     BGS:        I am chatting with Marchin’s younger sister, it is nearly cooked [laughs].
 5
            FM:         Great! Delicious marinated vagina [laughs] 10—6.
 6          BGS:        This one is fresh, the other one is 15 years old, this one is 16.

 7
                                     SABLAD’S FINANCIAL RECORDS
 8
            15.     SABLAD and CHILD VICTIM 1 were supposed to meet on August 17, 2019. Up until
 9
     then, the Facebook screenshots revealed eight payments from SABLAD to CHILD VICTIM 1 (through
10
     adult family members), totaling approximately 90,077.53 PHP. 9 By reviewing SABLAD’s bank
11
     statements as well as the tracking numbers that SABLAD provided to CHILD VICTIM 1 in Facebook
12
     messages, agents were able to confirm that money transfers occurred through M. Lhuillier. As noted
13
     above in the chats, when CHILD VICTIM 1 did not show up to meet SABLAD, SABLAD demanded
14
     repayment. The amount SABLAD claims is owed to him is approximately 170,000 PHP, which
15
     indicates that there may have been payments that were not reflected in the portion of Facebook chats
16
     provided to the FBI.
17
            16.     According to the aforementioned travel records, SABLAD returned to the United States
18
     on October 8, 2019.
19

20                     CHAT BETWEEN SABLAD AND CHILD VICTIM 2 IN 2015

21
            17.     The screenshots provided by WITNESS 1 also included a 2015 conversation between
22
     SABLAD and a girl residing in the Philippines, referred to here as “CHILD VICTIM 2.” 10 In May
23
     2015, CHILD VICTIM 2 and SABLAD exchanged the following messages, in part:
24

25          CV2:            Are you arriving in September?

26          9
             While the conversion rate between Philippine pesos and U.S. Dollars varies over time, using
   the current rate, this is approximately $1,800 in U.S. Dollars.
27
           10
              The name of CHILD VICTIM 2 is known to law enforcement, but is omitted from this
28 affidavit to protect the identity of the minor victim.

                                                         9
              Case 2:21-mj-00107-AC Document 1 Filed 07/02/21 Page 11 of 15

 1          BGS:          It is approaching. I will tell you. I know that you are a virgin like myself. We are
                          both virgins!
 2          CV2:          Yes, I am still a virgin
 3          BGS:          WOW. I LOVE YOU.
                          …
 4          BGS:          I love you, bye for now, talk to you again.
            CV2:          Okay, bye. [emojis]
 5          BGS:          Offline for now.
            CV2:          Okay. [emojis]
 6

 7          [Based upon a timestamp included in the screenshot, it appears the following messages were the
 8 following day, or possibly more than one day later]

 9        CV2:           You really don’t love me anymore.
                         [Photo depicting a close-up of a pubescent vagina.]
10                       Hon, you like this?
          BGS:           What is that? Is that your vagina?
11        CV2:           Yes. Is it yummy?
          BGS:           Delicious.
12        CV2:           Hehehhe you like more pic?
13                       …
                                 [AS sends two additional photos depicting a pubescent girl partially or
14                       fully naked.]

15          CV2:          Don’t show that to others, hon.
            BGS:          I love you. I will be all over you when I arrive there. I will kiss everything.
16
            CV2:          Alright, hon. We will kiss each other. You just help me pay my tuition, I will give
17                        everything.
            BGS:          I will be all over your vagina, delicious and pretty. I am now going to work, hon.
18

19          18.    This conversation continued. SABLAD said he always looked at the pictures of AS’s

20 “private parts” and they caused him to have wet dreams. AS continued to ask SABLAD for money, and

21 he eventually agreed to send her money. On or around May 21, 2015, the following messages occurred:
          BGS:           Is it your birthday on October 16? What year?
22        CV2:           1998.
23
            19.    This date of birth would have made CHILD VICTIM 2 17 years of age at the time she
24
     sent the photos of her vagina and her nude body to SABLAD. However, in June 2015, SABLAD was
25
     notified by a woman claiming to be CHILD VICTIM 2’s mother that she was actually only 13 years of
26
     age. These messages were exchanged between SABLAD and CHILD VICTIM 2’s Facebook account:
27

28          Unknown Female (UF): You are not predator, right? You think I am stupid, Mr. Sablad. You are


                                                       10
                 Case 2:21-mj-00107-AC Document 1 Filed 07/02/21 Page 12 of 15

 1                          shameless about your discussions with my daughter?! Don’t ever message her
                            and don’t meet with my daughter!
 2          BGS:            YOU ARE A SWEETLY IGNORANT MOTHER. LOOK AT THE VERY
 3                          BEGINNING OF THIS ACCOUNT AND YOU WILL SEE SHE POSTED ON
                            HER OWN ACCORD NUDE PHOTOS OF HER PRIVATE PARTS. YOU ARE
 4                          NOT STUPID? IT WOULD BE BETTER IF YOU JOIN MY QUIZ I JUST
                            POSTED IT TODAY. YOU MIGHT WIN IF YOU ARE NOT STUPID!
 5          BGS:            Your daughter is not my type. There are plenty of blondies here, I don’t pay
                            attention to them. I AM THE VICTIM, EVEN WITH YOUR SISTER QUEEN, 11
 6                          I WAS THE VICTIM, YOUR FAMILY MEMBERS ARE THE PREDATORS!
 7                          …
            UF:             …Don’t involve my daughter! Don’t you ever speak to my daughter. You probably
 8                          have grandchildren. I don’t sacrifice myself to work abroad in order to destroy
                            the lives of my children! So, if you are a decent person, don’t concern yourself
 9                          with my daughter! Only, please and don’t you send anything to my daughter. She
                            does not need other people’s money!
10                          She is only 13 years old and you probably know what your case will be [involving
11                          yourself] with that age.
            BGS:            I AM NOT THREATENING. THIS IS MY LAST REPLY TO YOU.
12

13          20.      No further communication is seen between SABLAD and CHILD VICTIM 2’s account

14 until November 2017 when they reconnect and SABLAD tells CHILD VICTIM 2 he has seen her

15 pictures on Facebook and sees she now has a baby of her own. AS appears to confirm this, but the

16 screenshots do not show any more of this conversation.

17          21.      According to the aforementioned travel records, SABLAD traveled from the United

18 States to the Philippines in July 2015, returning in October 2015.

19          22.      Given that SABLAD was notified in 2015 that the photos he received from CHILD

20 VICTIM 2 depicted a child, the fact he retained these pictures and this discussion thread in his Facebook

21 account until at least 2020 when WITNESS 1 captured the screenshots appears to indicate SABLAD

22 knowingly continued to possess child pornography in the account for years. In addition, it appears from

23 the content of the conversations that SABLAD may have paid CHILD VICTIM 2 in exchange for a

24 future sexual encounter, though the bank records provided by WITNESS 1 did not go back to 2015, so I

25 was unable to confirm whether any money was sent during this timeframe.

26          23.      As mentioned above, I served a search warrant on Facebook for the complete contents of

27
            11
            It is unknown whether this refers to the same woman referred to as Ate Queen in the
28 conversations with CHILD VICTIM 1.

                                                        11
              Case 2:21-mj-00107-AC Document 1 Filed 07/02/21 Page 13 of 15

 1 SABLAD’s Facebook accounts. I received a large file with thousands of pages of chat messages, nearly

 2 all in the Tagalog language. As of this writing, FBI personnel have been unable to translate all of the

 3 messages, but the amount that has been translated is consistent with what is related above. Additional

 4 chats with “Queen” were found wherein SABLAD tells Queen she is close guarding CHILD VICTIM 1

 5 and suggests Queen bring CHILD VICTIM 1 next time SABLAD and Queen “do lovemaking” so

 6 CHILD VICTIM 1 can watch and learn. Queen refuses.

 7          24.     In addition, the chat messages with, and photos of, CHILD VICTIM 2 were still in the

 8 account when the search warrant was served in March 2021.

 9 Residential Search Warrant
10          25.     BALBINO SABLAD’s residence was confirmed through open source checks,

11 information from family members, and law enforcement surveillance. During the time period described

12 above up to the present, SABLAD lived at the family residence in Vallejo when he was not in the

13 Philippines. However, after SABLAD’s wife sought to divorce him in 2021, eviction proceedings were

14 initiated, and on June 17, 2021, SABLAD was ordered to vacate the premises on or before July 11,

15 2021.

16          26.     On July 1, 2021, law enforcement officers executed a federal search warrant at

17 SABLAD’s residence in Vallejo, California. SABLAD was present at the residence at the time of the

18 search. After being advised of his rights under Miranda, SABLAD was interviewed by law

19 enforcement. When the interviewer brought up his Facebook account, SABLAD stated that he had been

20 hacked. He stated repeatedly during the interview that his Facebook had been hacked by multiple

21 people, but could not identify the time period during which the hack(s) occurred. He also conceded that

22 he had not reported the supposed hack to the police or to Facebook.

23          27.     The interviewer confronted SABLAD about the child pornography SABLAD received

24 from CHILD VICTIM 2. SABLAD first stated that he did not remember receiving the images, but then

25 said “Oh, oh. I remember one, one girl, sent her, on her own accord—not my accord—on her own

26 accord, took a picture of her and sent it to me. And it’s still there?” When the interviewer confirmed that

27 the image was still in SABLAD’s Facebook account, SABLAD laughed and said, “It was a long time

28 ago.”

                                                        12
                Case 2:21-mj-00107-AC Document 1 Filed 07/02/21 Page 14 of 15

 1            28.    The interviewer asked SABLAD why he sent money to CHILD VICTIM 1. SABLAD

 2 responded that CHILD VICTIM 1 was his niece. When asked if he frequently tells his nieces that he has

 3 wet dreams about them that he hopes will become real soon, SABLAD said “no.”

 4            29.    During the search of SABLAD’s residence, law enforcement officers located his

 5 passport. Stamps in the passport confirmed SABLAD’s travel to the Philippines in 2019.

 6            30.    Law enforcement officers also located a printed itinerary for a flight to the Philippines on

 7 Philippine Air. The itinerary shows that SABLAD is scheduled to depart from SFO on July 14, 2021,

 8 and arrive in Manila, Philippines on July 16, 2021. The itinerary does not show a return flight.

 9                                                    CONCLUSION

10            30.    Based on the aforementioned factual information, I respectfully submit that there is

11 probable cause that BALBINO SABLAD committed the following offense:

12

13         COUNT ONE – 18 U.S.C. § 2423(b), Travel with Intent to Engage in Illicit Sexual Conduct.

14 BALBINO SABLAD, a citizen of the United States, between on or about August 12, 2019, and

15 continuing through on or about October 8, 2019, in the County of Sacramento, State and Eastern District

16 of California, and elsewhere, did knowingly travel in interstate and foreign commerce from the United

17 States to the Philippines, for the purpose of engaging in illicit sexual conduct with another person under

18 the age of 18, as defined by Title 18, Section 2423(f), all in violation of Title 18, United States Code,

19 Sections 2423(b).

20 / / /

21

22

23

24

25

26

27

28

                                                          13
             Case 2:21-mj-00107-AC Document 1 Filed 07/02/21 Page 15 of 15

 1         I swear, under penalty of perjury, that the foregoing information is true and correct, to the best of

 2 my knowledge, information and belief.

 3

 4                                                       ______________________________
                                                          /s/ Scott Schofield
                                                         Scott A. H. Schofield
 5                                                       Special Agent
 6                                                       Federal Bureau of Investigation

 7
                                                         2 nd day of ____,
           Subscribed and sworn before me telephonically ___         July 2021.
 8

 9
           _________________________________
10
           The Honorable Allison Claire
11         UNITED STATES MAGISTRATE JUDGE

12

13
           /s/ Mira Chernick
14         Approved as to form by AUSA MIRA CHERNICK
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        14
